DETAILED ACTION
This non-final rejection is responsive to the claims filed 17 February 2022.  Claims 1 and 11 are pending.  Claims 1 and 11 are independent claims.  Claims 1 and 11 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered and they are persuasive.
Applicant argues (pgs. 4-5) that the cited references do not teach the newly amended claim limitations.
Examiner agrees.  Accordingly, a new reference, Ellsworth (US 2011/0047478 A1), has been added to the rejection, as further detailed below.
The foregoing applies to all independent claims and their dependent claims.

Claim Objections
Claims 1 and 11 objected to because of the following informalities: “based on the matched profile” should be “based on the matched profiles”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (US 2011/0047478 A1) hereinafter known as Ellsworth in view of Todasco (US 2017/0126963 A1) hereinafter known as Todasco.

Regarding independent claim 1, Ellsworth teaches:
A computer-implemented method for controlling a user interface, comprising: identifying a plurality of users at a station based on facial recognition of an image of the plurality of users' faces in a video stream ... , ,  (Ellsworth: ¶[0006]; Ellsworth teaches using facial recognition to identify multiple users.)
determining at least one preference of the users for the display of content, based on the matched profile;  (Ellsworth: Fig. 3 and ¶[0006], ¶[0008], and ¶[0060]; Ellsworth teaches determining user interface preferences for the user.)
selecting information to be displayed for the users based on multiple profiles at once, adapting the information to the users' visual abilities and auditory abilities as indicated by the profiles, including configuring a visual format to use colors that the plurality of users can distinguish based on an indication of color blindness in the profiles, in accordance with the at least one preference; and  (Ellsworth: Fig. 3 and ¶[0057]-¶[0061]; Ellsworth teaches manipulating the user interface based on the detection of a plurality of users.  ¶[0039] further teaches accommodating special needs of the users including color-blindness and hearing-impaired users.)
displaying the configured content on a user interface of the station using a split screen view to provide information that is tailored to each of the plurality of users.  (Ellsworth: Fig. 1 and ¶[0009] and ¶[0031]; Ellsworth teaches rendering a split-screen view based on the amount of users detected.)

Lyle does not explicitly teach:
... and on scores based on a pose and an attention of respective users within a visual field of a camera to match profiles for the users to identify a predetermined number of users having the highest scores

However, Todasco further teaches:
... and on scores based on a pose and an attention of respective users within a visual field of a camera to match profiles for the users to identify a predetermined number of users having the highest scores  (Todasco: ¶[0062] and ¶[0068]; Todasco teaches detecting an attention status of multiple persons and assigning a higher score if the person is facing the camera.)

Todasco is in the same field of endeavor as the present invention, since it is directed to using facial recognition to change the interface of a device.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine using facial recognition to identify a plurality of persons to configure the interface as taught in Lyle in view of Dellinger with assigning a score to each user based on attention as taught in Todasco.  Lyle in view of Dellinger already teaches using facial recognition to identify users and configure the interface.  However, Lyle in view of Dellinger does not explicitly teach assigning a score to each user based on attention.  Todasco provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Lyle and Dellinger to include teachings of Todasco because the combination would allow tailoring the presentation to the people in the group, as suggested by Todasco: ¶[0068].


Regarding claim 11, this claim recites a system that perform the method of claim 1; therefore, the same rationale for rejection applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.